Citation Nr: 1011138	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-37 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for left 
wrist condition, status post left wrist fusion.

2.	Entitlement to a combined rating, for all service-
connected disabilities, higher than 60 percent.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to February 
1985, with subsequent service in the New Hampshire Army 
National Guard.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted a temporary total disability 
evaluation based on convalescence from June 23, 2006 to July 
31, 2006, and increased the Veteran's disability evaluation 
for left wrist condition to 20 percent, effective August 1, 
2006.  This increase did not effect the Veteran's combined 
evaluation for compensation of 60 percent.  In a November 
2006 rating decision of the Manchester, New Hampshire, RO, 
the Veteran's temporary total disability evaluation based on 
convalescence was extended through September 30, 2006.  

In August 2008, the Board remanded this case for further 
development.  In compliance with that remand, VA treatment 
records from Boston VAMC from September 2006 to May 2007 and 
VA treatment records from White River Junction VAMC from 
December 2005 to April 2008 have been associated with the 
claims file.  In September 2009, VA sent the Veteran a letter 
requesting that he provide sufficient information, and if 
necessary, authorization to enable it to obtain any 
additional evidence pertinent to the claim on appeal that is 
not currently of record.  This letter also satisfied the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated in part sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed.Cir. 2009).  The Veteran underwent a VA 
medical examination in October 2009 in conjunction with this 
claim.  Thus VA has complied with the August 2008 remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.	The Veteran's left wrist is fused and is characterized by 
favorable ankylosis in 15 degrees of dorsiflexion and 10 
degrees of ulnar deviation.

2.	From October 1, 2006, to October 23, 2009, the Veteran's 
compensable service connected disabilities consisted of 
left knee condition (50 percent) and left wrist condition 
(30 percent).

3.	As of October 23, 2009, the Veteran's compensable service 
connected disabilities consisted of left knee condition 
(50 percent), left wrist condition (30 percent), left 
index finger condition (10 percent) and left long finger 
condition (10 percent).


CONCLUSIONS OF LAW

1.	The schedular criteria for a disability rating of 30 
percent, but no more, for left wrist disability are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code (DC) 5214 (2009).

2.	From October 1, 2006, the Veteran's service connected 
disabilities combined to a 70 percent evaluation.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice requirement applies to all five 
aspects of a service connection claim, including disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a June 2006 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, and how the disability ratings and 
effective dates are assigned.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  VA treatment records, VA medical 
examination results, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Left Wrist Condition

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In May 2006, the Veteran filed a claim for increased 
disability for his left wrist condition in anticipation of 
his June 23, 2006 surgery, which sought to fuse his wrist.  
His disability evaluation was increased to 20 percent as of 
October 1, 2006, when his period of temporary total 
disability due to convalescence terminated.  Therefore the 
level of disability at or after October 1, 2006, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The medical evidence of record shows that the Veteran is 
right-handed.  Therefore his left wrist is his minor wrist 
for disability evaluation purposes.  The Board has considered 
Diagnostic Code 5215 (limitation of motion of the wrist) and 
5003 (degenerative arthritis), but found that these codes do 
not offer an evaluation in excess of the current 20 percent.  
38 C.F.R. § 4.71a.

In order to meet the requirements of a 30 percent evaluation, 
the evidence must show that the Veteran's left wrist 
condition is characterized by ankylosis of the wrist in any 
other position, other than favorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  Favorable ankylosis of the wrist is 
described as 20 degrees to 30 degrees dorsiflexion.  Id.

VA treatment records and the December 2006 VA medical 
examination confirm ankylosis (no range of motion) of the 
Veteran's left wrist.  The October 2009 VA examiner 
determined that the Veteran's left wrist was fused in 15 
degrees of dorsiflexion and 10 degrees of ulnar deviation.  
While this examiner further describes this as favorable 
ankylosis, the 10 degrees of ulnar deviation do not fall 
within the 20 to 30 degrees of dorsiflexion range provided in 
the diagnostic code.  Therefore, a 30 percent evaluation for 
"any other position" is warranted, in light of the total 
ankylosis picture.  38 C.F.R. § 4.71a, DC 5214.

As the Veteran's left wrist is fused and rated under criteria 
for ankylosis, thereby presuming no range of motion, 
additional functional loss considerations are moot.  Cf. 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

A higher evaluation of 40 percent is available for 
unfavorable ankylosis in any degree of palmer flexion, or 
with ulnar or radial deviation.  38 C.F.R. § 4.71a, DC 5125.   
However, the Veteran's symptoms most nearly approximate the 
criteria for a 30 percent evaluation.  As mentioned above, 
despite the low degree of dorsiflexion and the ulnar 
deviation, the VA examiner describes this as favorable 
ankylosis of the wrist.  The evidence of record does not show 
that the Veteran's ankylosis of the left wrist condition is 
unfavorable.  See 38 C.F.R. § 4.71a, DC 5125.  For these 
reasons, the Board determines that preponderance of the 
evidence is in favor of the assignment of an increased 
evaluation of 30 percent, but no more, for left wrist 
condition.  38 C.F.R. § 4.7.

The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received, has the 
Veteran's left wrist condition warranted an evaluation in 
excess of 30 percent.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Accordingly, the appeal is granted to that extent.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extra-
schedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent or indeed 
any periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  The 
Veteran's hospitalization in June 2006 for surgery was 
already contemplated in the assignment of the earlier 
temporary total evaluation.  The record shows that the 
Veteran is employed as a cook.  In his November 2006 VA Form 
9, he stated that his abilities are limited due to his wrist, 
specifically he is unable to slice meats, remove pans from 
the oven and stove, and put away food orders.  In his January 
2007 statement, the Veteran further noted that he was unable 
to unload and put away deliveries, so his boss had to come to 
his school to perform these tasks.  The record does not show 
any lost time from work due to his left wrist condition since 
his period of convalescence.  While his left wrist condition 
has affected his employment, significant impairment is 
contemplated by the 30 percent evaluation.  38 U.S.C.A. § 
1155 (stating that disability ratings are intended to 
represent the average impairment of earning capacity 
resulting from disability).  Thus, the evidence of record 
does not reflect any factor which takes the Veteran outside 
of the norm, or which presents an exceptional case where the 
currently assigned 30 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).

Combined Ratings

In his August 2006 Notice of Disagreement, the Veteran stated 
that he did not understand how his increased disability 
rating for his left wrist, from 10 percent to 20 percent, did 
not result in an overall increase in his total disability 
rating.  After his period of temporary total disability due 
to convalescence, his disability ratings were as follows: 50 
percent for patellofemoral syndrome, left, with degenerative 
joint disease (left knee condition) and 20 percent for left 
wrist strain, status post left wrist fusion associated with 
patellofemoral syndrome, left, with degenerative joint 
disease (left wrist condition).  The Veteran was also service 
connected for hepatitis; residuals, burns, face, left arm and 
legs; and left elbow injury associated with patellofemoral 
syndrome, left, with degenerative joint disease.  These 
disabilities were evaluated to be noncompensably disabling.

Under 38 C.F.R. § 4.25, multiple disability evaluations are 
to be combined, not added.  An individual is deemed to be 
affected by the most disabling condition first and then by 
the less disabling conditions in order of severity.  In this 
case, the Veteran's left knee condition is the most severe, 
followed by his left wrist condition.  The noncompensable 
disabilities have no effect on the outcome.  Prior to the 
period of temporary total disability due to convalescence, 
the Veteran's left knee condition was 50 percent disabling 
and his left wrist condition was 10 percent disabling.  Using 
the Combined Rating Table, the combination for these two 
disabilities is 55 percent.  38 C.F.R. § 4.25, Table I.  As 
disability ratings are limited to ten grades, namely, 10 
percent,  20 percent, 30 percent, 40 percent, 50 percent, 60 
percent, 70 percent, 80 percent, 90 percent, and 100 percent, 
this 55 is converted to the nearest degree divisible by 10, 
which is 60 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.25(a).

After the period of temporary total disability due to 
convalescence, the Veteran's left knee condition was 50 
percent disabling and his left wrist condition was 20 percent 
disabling.  Using the Combined Rating Table, the combination 
for these two disabilities is 60 percent.  38 C.F.R. § 4.25, 
Table I.  As this is already divisible by 10, no conversion 
is necessary.

As stated above, however, the Board is increasing the left 
wrist evaluation to 30 percent.  Replacing the earlier 20 
percent evaluation with the new 30 percent evaluation results 
in a combined disability rating of 65 percent.  Id.  This 65 
is converted to the nearest degree divisible by 10, which is 
70 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.25(a).

In a January 2010 rating decision, the Veteran was service 
connected for limitation of motion of the left index finger, 
evaluated as 10 percent disabling; limitation of motion of 
the left long finger, evaluated as 10 percent disabling; 
limitation of motion of the left thumb, evaluated as 
noncompensably disabling; and limitation of motion of the 
left ring and little fingers, evaluated as noncompensably 
disabling.  All four of these were effective October 23, 
2009.  Thus, as of October 23, 2009, the Veteran had four 
compensable disabilities rated as 50 percent, 30 percent, 10 
percent, and 10 percent.  The first two disabilities combine 
to 65 percent, as explained above.  See 38 C.F.R. § 4.25, 
Table I.  The first of the additional 10 percent evaluations 
combines with that 65 to become 69.  That 69 is then combined 
with the remaining 10 percent evaluation to become 72.  That 
72 is then converted to a 70 percent combined disability 
rating.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.25(a).

Therefore, due to the increased disability evaluation for the 
left wrist, the combined rating for the left knee and left 
wrist disabilities is increased to 70 percent as of October 
1, 2006.  The addition of two compensable disabilities among 
the fingers of the left hand as of October 23, 2009, is not 
sufficient to entitle the Veteran to a higher combined rating 
than that 70 percent.  While the raw numbers are increased, 
both the 65 percent prior to October 23, 2009 and the 72 
percent after that date are converted to a 70 percent 
combined disability rating.




ORDER

Entitlement to a rating of 30 percent for left wrist 
condition, status post left wrist fusion, is granted.

Entitlement to a combined rating, for all service-connected 
disabilities, of 70 percent, from October 1, 2006, is 
granted.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


